DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a method of treating a soft palate, classified in A61B 2018/00327.
II. Claims 15-26, drawn to a device for treating a soft palate, classified in A61B 18/1485.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, such as a process that targets a different tissue site.     
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the groupings have acquired a separate status in the art as shown by their different classification, their recognized divergent subject matter, and their differing field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Rob Kalinsky on November 8, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/848,951, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. More specifically, this application fails to disclose ‘delivering energy through the mucosal tissue to a target tissue in the soft palate beneath the mucosal tissue’ and ‘cooling the mucosal tissue with a cooling member on the treatment surface’.
The Examiner notes that support for the instant claims has been found in U.S. Provisional Patent Application No. 62/847,438. As such, the Examiner will be taking the priority date for the instant application for the purposes of examination as 5/14/2019, this being the filing date of U.S. Provisional Application No. 62/847,438.

Information Disclosure Statement
The information disclosure statement filed June 4, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited reference was not attached.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Applicant should note that the large number of references in the attached IDS’s have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Specification
The disclosure is objected to because the first paragraph does not provide the most current status for the related application.  That is, the parent application is referenced as a U.S. application even though it has issued as a patent.  The paragraph should be amended to include the appropriate patent number.
Furthermore, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 7, “to” has been deleted after “beneath”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,116,566.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/454,561 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are narrower than the application claims and therefore the application claims would necessarily infringe on the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9-11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards, U.S. 5,843,021 (hereinafter Edwards).
Regarding claims 1, 2, 6, 7, and 9, Edwards discloses (note figs. 15-16; col. 12, line 20) a method of treating a soft palate to reduce sleep apnea or snoring (see col. 4, line 53), the method comprising: advancing a tissue treatment portion of a soft palate treatment device through the patient's mouth; contacting a treatment surface of the tissue treatment portion with mucosal tissue of the soft palate; delivering RF energy (see col. 8, line 3) from the tissue treatment portion through the mucosal tissue to a target tissue in the soft palate beneath to the mucosal tissue, to change at least one property of the target tissue (note col. 5, line 61); necessarily cooling the mucosal tissue with a ‘cooling member’ in the claimed manner (note col. 9, line 43 – col. 10, line 8); repositioning the tissue treatment portion and delivering energy again (see fig. 16); and necessarily removing the tissue treatment portion from the mouth. 
Regarding claim 4, Edwards discloses (see above) a method that necessarily meets the claimed limitations (note claim 43). 
Regarding claims 5 and 11, Edwards discloses (see above) a method that necessarily meets the claimed limitations (note col. 5, line 61).
Regarding claim 10, Edwards discloses (see above) a method that necessarily comprises measuring a temperature in the claimed manner (note col. 10, line 25; col. 12, line 54).
Regarding claim 13, Edwards discloses (see above) a method further comprising bending a malleable shaft of the soft palate treatment device before advancing the tissue treatment portion (note col. 7, line 63).
Regarding claim 14, Edwards discloses (see above) a method that necessarily meets the claimed limitations during its routine performance. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf, U.S. 2014/0088463, (hereinafter Wolf) in view of Edwards.
Regarding claims 1, 2, 6, and 8-10, Wolf discloses (note figs. 23F-G) a method of treating snoring (note paragraph 2), the method comprising: advancing a tissue treatment portion of a treatment device through the patient’s nose (note figs. 30A-D); delivering bipolar RF energy in the claimed manner (note paragraphs 191-192) to the claimed submucosal tissue while protecting non-target surface tissue (note paragraph 115); necessarily cooling the mucosal tissue with a ‘cooling member’ in the claimed manner (note paragraphs 187, 207, and 216 – sucks/circulates air or liquid in claimed manner); measuring tissue temperature in the claimed manner (note paragraphs 191-192); and necessarily removing the tissue treatment portion upon completion of the procedure.  However, Wolf fails to explicitly disclose a procedure that treats sleep apnea and/or snoring by targeting the soft palate through the patient’s mouth.  Edwards teaches (see above) a similar procedure (see col. 4, line 53; can target nose or mouth, as seen in figures) that treats sleep apnea and/or snoring, by targeting the soft palate through the patient’s mouth (note figs. 15-16) while protecting non-target surface tissue (see col. 12, line 20).  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the procedure of Wolf to target the soft palate through the patient’s mouth, since Edwards has taught that that the soft palate is an effective target site for performing this procedure.
Regarding claim 3, Wolf discloses (see above) a procedure utilizing a device having bipolar electrodes for performing the claimed function (note paragraph 115).  However, this embodiment of Wolf fails to explicitly disclose a device having two rows of bipolar electrode pairs.  A different embodiment of Wolf (note fig. 8F) teaches a device having the claimed electrode configuration for use in the same procedure.  It is well known in the art that these different electrode configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the procedure of Wolf to utilize a device having two rows of bipolar electrode pairs.  This is because this modification would have merely comprised a simple substitution of interchangeable electrode configurations in order to produce a predictable result (see MPEP 2143).   
Regarding claim 4, Wolf in view of Edwards teaches (see above) a method that necessarily meets the claimed limitations (note abstract of Wolf). 
Regarding claims 5 and 11, Wolf in view of Edwards teaches (see above) a method that necessarily meets the claimed limitations (note abstract; paragraph 20 of Wolf).
Regarding claim 7, Wolf in view of Edwards teaches (see above) a method of treating a soft palate to reduce sleep apnea or snoring.  However Wolf fails to explicitly disclose the steps of repositioning the tissue treatment portion and delivering energy again.  Edwards teaches a similar procedure (as already noted) that performs these steps (see fig. 16).  It is well known in the art that the inclusion of these steps would enable energy to be delivered to more targeted/specific areas, thereby resulting in increased safety and efficiency.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the procedure of Wolf to comprise the steps of repositioning the tissue treatment portion and delivering energy again, in order to increase safety and efficiency.
Regarding claim 13, Wolf in view of Edwards teaches (see above) a method further comprising bending a malleable shaft of the soft palate treatment device before advancing the tissue treatment portion (note paragraph 181 of Wolf).
Regarding claim 14, Wolf in view of Edwards teaches (see above) a method that necessarily meets the claimed limitations during its routine performance (note paragraph 181 of Wolf). 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Edwards as applied to claims 1-11, 13, and 14 above, and further in view of Bolea, U.S. 2013/0085546 (hereinafter Bolea).
Regarding claim 12, Wolf in view of Edwards teaches (see above) a method of treating a soft palate using a tissue treatment portion to reduce sleep apnea or snoring.  However, this combination of references fails to expressly teach using a hook-shaped tissue treatment portion for contacting a superior and inferior surface of the soft palate.  Bolea teaches (note abstract) a similar procedure that uses a ‘hook-shaped’ tissue treatment portion (note ‘56’ and ‘58’ - figs. 11A-B) for contacting/affecting a superior and inferior surface of the soft palate.  It is well known in the art that this design would stabilize tissue and minimize unwanted movement, thereby resulting in increased safety and efficiency.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the procedure of Wolf to utilize a hook-shaped tissue treatment portion for contacting a superior and inferior surface of the soft palate, in order to increase safety and efficiency.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794